Citation Nr: 0724009	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed dysplasia 
arthritis of the hips.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from October 1962 
to October 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the RO.  

The January and February 2005 statements in support of the 
veteran's claim from his current wife and his ex-wife and a 
private treatment report from Dr. P.M., dated in March 2005, 
were received by VA after the May 2004 Statement of the Case 
along with a waiver of RO review.  See 38 C.F.R. § 20.1304 
(2006).  



FINDING OF FACT

The preexisting developmental bilateral hip disability is 
shown to have chronically worsened during the veteran's 
period of military service, as manifested by findings of 
persistent pain and dysplasia arthritis.  



CONCLUSION OF LAW

The veteran's preexisting developmental bilateral hip 
disability manifested by pain and dysplasia arthritis was 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In December 2001, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A private evaluation was 
conducted in March 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, as there is no evidence that any failure on the 
part of VA to further comply with VCAA reasonably affects the 
outcome of this case, the Board finds that any such omission 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  



Analysis

As noted, a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

In this case, there is private medical evidence on file from 
more than one physician that the veteran's bilateral hip 
dysplasia was a developmental disorder that existed prior to 
his period of service, but was not discovered until after 
service discharge.  

The Board concludes, based on this record, that the 
presumption of soundness on service entrance is rebutted with 
respect to this specific condition.  

Therefore, the Board must next determine whether the 
veteran's preexisting bilateral hip dysplasia underwent an 
increase in severity during his active military service.  
See, in general, 38 U.S.C.A. § 1153.  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

The evidence of record shows that the veteran, who served 
over 20 years and was a firefighter, began complaining of hip 
problems in service in September 1983.  It was noted in May 
1984 that resistive left hip flexion reproduced pain.  

According to an April 2002 medical report, which included x-
ray findings, the veteran had bilateral dysplasia of the 
hips, resulting from an early childhood developmental 
disorder, and the symptoms were considered insignificant.  

However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

It was noted by Dr. S., in July 2003, that children with hip 
dysplasia develop arthritis much earlier than the average 
population and that the veteran's hip arthritis might have 
developed earlier and more severely than it would have been 
without physically demanding military activities.  Dr. S. 
went on to note that the veteran had more than average 
exertion during active service.  

According to a March 2005 medical report, the veteran 
currently had bilateral hip dysplasia and arthritis, greater 
on the left, which was most likely aggravated by the physical 
demands of the veteran's military service, which included his 
duties as a firefighter.  

Based on the evidence on file, the Board finds that the 
veteran's preexisting developmental bilateral hip dysplasia, 
currently manifested by hip pain and arthritis, is shown to 
have chronically worsened during his period of active 
service.  

Accordingly, service connection for dysplasia arthritis of 
the hips on the basis of aggravation is warranted.  




ORDER

Service connection for dysplasia arthritis of the hips is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


